Case 2:05-cv-02301-ADS-ARL Document 615 Filed 12/14/18 Page 1 of 2 PageID #: 15734
                                                                                                               Hogan Lovells US LLP
                                                                                                               875 Third Avenue
                                                                                                               New York, NY 10022
                                                                                                               T +1 212 918 3000
                                                                                                               F +1 212 918 3100
                                                                                                               www.hoganlovells.com



  December 14, 2018

  By Electronic Case Filing (ECF)

  The Honorable Arlene R. Lindsay
  United States District Court, Eastern District of New York
  814 Federal Plaza
  Central Islip, New York 11722

  Re:              MHANY Mgmt. Inc. et al. v. County of Nassau et al., No. 05-cv-2301 (ADS) (ARL)

  Dear Judge Lindsay:

         We write regarding the Court’s Amended Order on Plaintiffs’ Motion for Fees and Costs.
  ECF No. 614 (the “Amended Order”). We thank the Court for its continued consideration on
  this matter. We write regarding two issues.

          First, we believe the Court’s revised order inadvertently awarded Plaintiffs slightly more
  in costs than intended – specifically, $4,000 in research costs more than Plaintiffs requested
  appears to be included. See ECF No. 612, Exhibit A; Amended Order at 52 (awarding Plaintiffs
  $26,826.26 in “Research Costs” rather than $22,826.26). Attached as Exhibit A is a markup of
  the Amended Order indicating the affected areas.1 If the Court agrees, we respectfully request
  that the Court issue an amended order awarding Plaintiffs the amounts in the table below:

  Total Fees                                                                                                              $5,089,469.07
  Total Costs                                                                                                              $165,639.87
  Total Sum                                                                                                               $5,255,108.94


          Second, we respectfully request that, upon issuance of an amended order, the Court direct
  the clerk to enter a money judgment in a “separate document” awarding Plaintiffs the sum
  certain of $5,255,108.94 (or such other final total the Court finds correct). See Fed. R. Civ. P.
  58(d). While we recognize that an award of attorneys’ fees and costs need not be set out in a
  “separate document” for certain purposes, see Fed. R. Civ. P. 58(a)(3), entry of a money
  judgment in a separate document will bring finality to the issue and allow Plaintiffs to enforce
  the Court’s determination appropriately.

         We thank the Court for its attention to this matter, and are available to respond to any
  questions the Court might have.


  1 The attached Exhibit A includes edits on pages 1, 52, 53, and 54.
  Hogan Lovells US LLP is a limited liability partnership registered in the District of Columbia. “Hogan Lovells” is an international legal practice that includes Hogan Lovells US
  LLP and Hogan Lovells International LLP, with offices in: Alicante Amsterdam Baltimore Beijing Birmingham Boston Brussels Colorado Springs Denver Dubai
  Dusseldorf Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico City Miami Milan
  Minneapolis Monterrey Moscow Munich New York Northern Virginia Paris Perth Philadelphia Rio de Janeiro Rome San Francisco São Paulo Shanghai
  Silicon Valley Singapore Sydney Tokyo Warsaw Washington DC Associated offices: Budapest Jakarta Shanghai FTZ Ulaanbaatar Zagreb. Business Service
  Centers: Johannesburg Louisville. For more information see www.hoganlovells.com
Case 2:05-cv-02301-ADS-ARL Document 615 Filed 12/14/18 Page 2 of 2 PageID #: 15735
  The Honorable Arlene R. Lindsay          -2-                 December 14, 2018

  Respectfully submitted,

  /s/ Stanley J. Brown /

  Stanley J. Brown
  stanley.brown@hoganlovells.com
  D 212-918-3692

  cc:    All counsel of record (via ECF)
